                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                             Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of the
Laura Jean Klempf Revocable Trust, et al.,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                    Counterclaim Defendants.


                      NOTICE OF HEARING BY SPECIAL MASTER

        PLEASE TAKE NOTICE that this cause is scheduled for a hearing on

Tuesday, February 18, 2020, at 10:00 a.m., for oral argument on:




ACTIVE 11662257.1
        1.          Counterclaim Defendants’ Motion to Compel (Doc. 214) and response

thereto; and

        2.          Counterclaim Plaintiffs’ Motion For Leave To Continue The

Deposition of Counterclaim Defendant Kevin Jacques Klempf (Doc. 216) and

response thereto (Doc. 218).

        Two (2) hours have been reserved for this hearing. The hearing will take

place at the offices of Gunster, 225 Water Street, Suite 1750, Jacksonville, Florida,

32202.

        DATE: February 3, 2020

                                            /s/Michael G. Tanner
                                            Michael G. Tanner
                                            Special Master

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February, 2020, I
electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
system which will send a notice of electronic filing to all CM/ECF participants.


                                            /s/Michael G. Tanner
                                            Michael G. Tanner
                                            mtanner@Gunster.com
                                            Gunster, Yoakley & Stewart, P.A.
                                            225 Water Street, Suite 1750
                                            Jacksonville, Florida 32202
                                            Telephone: (904) 354-1980
                                            Facsimile: (904) 354-2170

                                            Special Master


ACTIVE 11662257.1                             2
